The majority opinion, which becomes the law of the case, imputes to the Legislature a complete departure from the settled legislative policy safeguarding county funds by adequate bond given by the custodian. In my opinion this decision calls loudly for prompt legislative action on a question of such vital public importance. For this additional reason I deem it a duty to give expression to my dissenting views.
The long settled policy of this State, expressed by legislative acts and judicial decisions, forbidding the deposit of public funds on account in a bank, substituting the bank credit for actual funds, unless protected by adequate bond or pledge of securities, is so well known that it will suffice to merely remind ourselves.
The depository Act of 1915, now Sections 312 to 324 of the Code, expressly requires of the bank selected as a depository the giving of bond or the deposit of United States Bonds or State Bonds. Code, § 317 (Acts 1933, Ex.Sess. p. 19).
It is now held that although a bank selected as a depository must give bond; this same statute empowers the County Commissioners to appoint a treasurer, empowered to deposit in the same bank without bond or security. To my mind this attributes to the Legislature such an inconsistent policy, one so disregardful of the interests of the public as not to be entertained.
Responsibility for "receipts and disbursements" under Section 323, surely implies a lawful disbursement, having the funds in hand to disburse for lawful purposes.
As for further provisions of § 323, one need only look to the duties of the treasurer defined in § 303 to find a field of operation; duties which, as in Subdivision 10, may be performed by another as well as by the treasurer.
This decision overrules Pickens County et al. v. Johnson,227 Ala. 190, 149 So. 252, and Pickens County et al. v. Williams, Superintendent of Banks et al., 229 Ala. 250, 156 So. 548, concurred in by every member of the court, on the assumption that the court failed to consider the act in its entirety.
I respectfully disclaim such oversight, and register such firm conviction that those opinions were correctly decided; that the instant decision, not the former ones, is unsound.
KNIGHT, J., concurs in this dissenting opinion.